Per Curiam.
The defendant assigns as error the refusal of the court below to admit testimony tending to show that the prosecuting witness, Peter J. Mandamis, was biased against the defendant or was interested adversely to him in that he is claiming damages as a result of injuries sustained when the defendant ran into his automobile on the occasion he is charged with driving a motor vehicle upon the public streets of Gastonia while under the influence of intoxicating liquor
*658We think the exclusion of this evidence was erroneous. Therefore, the defendant is entitled to a new trial and it is so ordered on authority of S. v. Hart, 239 N.C. 709, 80 S.E. 2d 901.
New Trial.